Citation Nr: 9931311	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  98-16 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
pain in the left side.  

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for a psychiatric 
disorder.  

3.  Whether new and material evidence has been receive to 
reopen the claim for service connection for a disability of 
the right side.  

4.  Whether new and material evidence has been received to 
reopen the claim for service connection for a bilateral leg 
disability.  

5.  Whether new and material evidence has been received to 
reopen the claim for service connection for a bilateral hip 
disability.  

6.  Entitlement to service connection for bilateral defective 
hearing.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1944.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision.  

Historically, service connection was previously denied for a 
nervous condition in a 1948 rating decision.  The veteran was 
notified of the denial of his claim by correspondence dated 
in March 1948.  A February 1971 rating decision reflects the 
denial of service connection for a nervous condition.  The 
veteran was notified of that determination by a November 1973 
letter.  

Service connection was denied for a nervous condition and a 
left leg condition in a November 1979 rating decision.  The 
veteran was notified of that determination by correspondence 
dated in the following month.  

In a November 1980 decision, the Board confirmed the denial 
status with respect to service connection for left leg 
disorder, among other disabilities.  In addition, the Board 
determined that new and material evidence had not been 
received to reopen the claims for service connection for a 
nervous disorder.  

Service connection for a hearing loss was denied in a 
February 1987 rating decision.  The RO denied entitlement to 
service connection for pain in both hips, the right leg and 
side in a December 1996 rating decision.  The veteran was 
notified of that determination by correspondence dated in 
December 1996.  

The veteran attempted to reopened his claim for service 
connection for bilateral defective hearing, bilateral leg, 
bilateral hip, and sides disabilities in July 1997.  

The veteran provided testimony before the undersigned of the 
Board, sitting in New Orleans, Louisiana in July 1999.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  In a November 1980 decision, the Board denied entitlement 
to service connection for a left leg disorder and found that 
no new and material evidence had been received to reopen the 
claim for service connection for a nervous disorder.  

3.  Service connection was denied for bilateral hearing loss 
disability in a February 1987 rating decision; there is no 
clear indication that the veteran was notified of that 
determination.  

4.  Service connection was denied for pain in both hips, the 
right leg and side in a December 1996 unappealed rating 
decision; the veteran was notified of that determination by 
correspondence dated later that month.  

5.  In July 1997, the veteran attempted to reopen his claims 
for service connection for bilateral hearing loss, 
psychiatric disability, pain in the sides, and pain in both 
legs and hips.  

6.  Service connection was denied for a left side disability 
in a September 1997 rating decision on a de novo basis. 

7.  By the same September 1997 rating action, the RO found 
that no new and material evidence had been received to reopen 
the claims for service connection for bilateral hearing loss, 
psychiatric disability, a disability of the right side, 
disability involving both legs and disability involving both 
hips.  

8.  The evidence received since the November 1980 Board 
decision and the December 1996 rating decision is cumulative 
in nature and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  

9.  The record does not contain competent evidence of a nexus 
between a current hearing loss disability and injury or 
disease during the veteran's active service. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
December 1996 rating decision to reopen the claim for service 
connection for pain in the left side.  38 U.S.C.A. § 1110, 
1131, 5107, 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.156(a), 3.303 (1999).  

2.  New and material evidence has not been received since the 
November 1980 Board decision to reopen the claim for service 
connection for psychiatric disability.  38 U.S.C.A. § 1110, 
1131, 5107, 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.156(a), 3.303 (1999). 

3.  New and material evidence has not been received since the 
December 1996 rating decision to reopen the claim for service 
connection for a right side disability.  38 U.S.C.A. § 1110, 
1131, 5107, 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.156(a), 3.303 (1999). 

4.  New and material evidence has not been received since the 
November 1980 Board decision to reopen the claim for service 
connection for disability involving left leg.  38 U.S.C.A. 
§ 1110, 1131, 5107, 5108, 7105 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.156(a), 3.303 (1999). 

5.  New and material evidence has not been received since the 
December 1996 rating decision to reopen the claim for service 
connection for disability involving right leg.  38 U.S.C.A. 
§ 1110, 1131, 5107, 5108, 7105 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.156(a), 3.303 (1999). 

6.  New and material evidence has not been received since the 
December 1996 rating decision to reopen the claim for service 
connection for disability involving both hips.  38 U.S.C.A. 
§ 1110, 1131, 5107, 5108, 7105 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.156(a), 3.303 (1999). 

7.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background  

Historically, service connection was previously denied for a 
nervous condition in a 1948 rating decision.  The veteran was 
notified of the denial of his claim by correspondence dated 
in March 1948.  A February 1971 rating decision reflects the 
denial of service connection for a nervous condition, as 
well.  The veteran was notified of that determination by a 
November 1973 letter.  

Again, service connection was denied for a nervous condition 
in addition to a left leg condition in a November 1979 rating 
decision.  The veteran was notified of that determination by 
correspondence dated in the following month.  

In a November 1980 decision, the Board confirmed the denial 
status with respect to service connection for a left leg 
disorder.  In addition, the Board determined that new and 
material evidence had not been received to reopen the claims 
for service connection for a nervous disorder.  

The RO denied entitlement to service connection for pain in 
both hips, the right leg and side in a December 1996 rating 
decision.  The veteran was notified of that determination by 
correspondence dated in December 1996.  

The veteran attempted to reopened his claim for service 
connection for bilateral leg, bilateral hip and right side 
disability in July 1997.  

The question before the Board is the limited question of 
whether the veteran has submitted new and material evidence 
to reopen his previously denied claims.  To reopen a finally 
denied claim, a veteran must submit new and material 
evidence.  38 U.S.C.A. § 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.104 (1999).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, in cases in which a physician relied upon the 
appellant's account of his medical history and service 
background, recitations of which had already been rejected in 
a previous decision, such history articulated by the 
appellant has no probative value and hence cannot be 
considered material for the purpose of reopening the 
veteran's claim.  Reonal v. Brown, 5 Vet. App. 458, 460-461 
(1993).  The new and material evidence must be presented or 
secured since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996). 

In the veteran's case, the RO, in essence, appeared not to 
reopen the veteran's claim for service connection for a 
psychiatric disability, a bilateral leg disability, a 
bilateral hip disability, as it did not review the veteran's 
claim de novo in its 1997 decision.  However, with respect to 
the claim for service connection for a left side disability, 
the RO denied entitlement based on a de novo review.  Despite 
the determination reached by the RO, the Board must find new 
and material evidence in order to establish its jurisdiction 
to review the merits of a previously denied claim.  Judicial 
interpretation of the law has construed the provisions of 
38 U.S.C.A. §§ 5108 and 7104 to require the Board itself to 
determine whether new and material evidence has been 
presented before it can reopen a claim and readjudicate and 
issues going to the merits of the claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  Likewise, VAOPGCPREC 
05-92, 57 Fed Reg. 49744 (1992) provides that the Board has 
the authority to determine on a de novo basis whether a claim 
has been properly reopened.  

Left Side

In December 1996, the RO denied service connection for "pain 
in . . . side" without specifying whether it was referring 
to the right side or the left side.  Service connection was 
denied based on findings that the disability was not shown 
during the veteran's active service, and that the evidence 
then of record did not confirm the presence of current 
disability.  In essence, the RO concluded that the claim was 
not well grounded.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  In the September 1997 rating decision that was the 
subject of this appeal, the RO denied service connection for 
pain in the left side on a de novo basis.  

The Board has reviewed the evidence received into the record 
since the December 1996 rating decision.  This evidence 
includes reports of VA evaluation and treatment showing 
evaluation and treatment for other medical conditions.  This 
evidence, though new, is not material, as it is not relevant 
and probative to the issue at hand.  Moreover, I note that 
this evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
In view of the foregoing, new and material evidence has not 
been received to reopen the claim for service connection for 
a left side disability.  

In reaching this determination I recognize that this issue is 
being disposed of in a manner that differs from that used by 
the RO.  I have considered whether the veteran has been given 
adequate notice to respond, and if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this case, the RO has denied the claim on the 
basis that it is not well grounded.  Thus, I note that the 
overwhelming impediment in the veteran's case is the absence 
of a well-grounded claim.  

A remand is not required in those situations where doing so 
would result in the imposition of unnecessary burdens on the 
Board without the possibility of any benefits flowing to the 
appellant.  Winters v. West, 12 Vet. App. 203 (1999).  In 
that case,  the veteran's failure to present a well-grounded 
claim rendered VA's decision with respect to new and material 
evidence "harmless error".  "It is clear that the reopened 
claim would still be not well grounded as a matter of law 
because of the absence from the total record of the required 
Caluza element."  Winters, supra.  Consequently, even if the 
Board were to conclude that new and material evidence had 
been submitted there simply is not way as a matter of law 
that the veteran could prevail.  Winters, supra.  Hence, I 
conclude that the veteran has not been prejudiced by the 
Board's decision not to reopen the claim.  

Psychiatric Disorder

The veteran's claim for service connection was originally 
denied based on an absence of evidence of any type of nervous 
condition either in service or the initial post service year.  
The last final disallowance of service connection for 
psychiatric disability was the November 1980 Board decision.  

The evidence received into the record since the November 1980 
Board denial consists of reports of VA outpatient treatment 
reflective of evaluations of unrelated conditions.  Although 
the is evidence is new, clearly, it is not relevant and 
probative to the issue at hand.  In essence it is not 
material to the issue at hand.  Moreover, the new evidence by 
itself or in connection with evidence previously assembled is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  In view of the 
foregoing, the veteran did not present new and material 
evidence to reopen the claim for entitlement to service 
connection for a psychiatric disorder.  

Right Side Disability

As discussed above, a December 1996 rating decision denied 
service connection for pain in the side based on findings 
that the disability was not shown during the veteran's active 
service, and that the evidence then of record did not confirm 
the presence of current disability. 

The evidence received into the record since the December 1996 
rating consists of reports of evaluation and treatment for 
unrelated medical conditions.  Although the evidence is new, 
clearly, it is not relevant and probative to the issue at 
hand.  Moreover, the new evidence by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  In view of the foregoing, the veteran did not 
present new and material evidence to reopen the claim for 
entitlement to service connection for a right side 
disability.  

Left Leg  

Originally, service connection was denied for left leg 
disability based on the finding that no such condition was 
shown during the veteran's active service.  Moreover, the 
evidence that time of the 1980 Board decision suggests 
intercurrent injury in a May 1970 automobile accident.  In 
this regard, I note that a report of VA hospitalization shows 
that the veteran reportedly was in good health until May 12, 
1970, when he was involved in an automobile accident.  It was 
noted, in addition, that the veteran sustained injuries to 
the left leg as a result.  

The evidence in the record since the November 1980 Board 
decision includes reports of VA evaluation and treatment 
records for unrelated medical conditions.  Although the 
evidence is new, clearly, it is not relevant and probative to 
the issues at hand.  Moreover, the new evidence by itself or 
in connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  In view of the foregoing, 
the veteran did not present new and material evidence to 
reopen the claim for entitlement to service connection for a 
left leg disability.  

Right Leg  

Service connection was denied for pain in the right leg in 
1996 on the basis that the claim was not well grounded, 
inasmuch as there was no competent evidence of current 
disability or of disability during service.  The evidence in 
the record since the 1996 rating includes reports of VA 
evaluation and treatment records concerning unrelated medical 
conditions.  Although the is evidence is new, clearly, it is 
not relevant and probative to the issues at hand.  Moreover, 
the new evidence by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
In view of the foregoing, the veteran did not present new and 
material evidence to reopen the claim for entitlement to 
service connection for a right leg disability.  

Bilateral Hip

Likewise, service connection was denied for pain in both hips 
in 1996 on the basis that the claim was not well grounded, 
inasmuch as there was no competent evidence of disease or 
injury during military service or of current disability.  

The evidence received into the record since the 1996 rating 
decision includes reports of VA outpatient treatment 
describing evaluation and treatment for unrelated conditions.  
Although the is evidence is new, clearly, it is not relevant 
and probative to the issues at hand.  Moreover, the new 
evidence by itself or in connection with evidence previously 
assembled is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  In view of 
the foregoing, the veteran did not present new and material 
evidence to reopen the claim for entitlement to service 
connection for a psychiatric disorder.  

Bilateral Defective Hearing

Service connection for a hearing loss was denied in a 
February 1987 rating decision.  In the September 1997 
decision that is the basis of this appeal, the RO determined 
that this claim was not reopened.  While there is a notation 
of the date of the February 1987 rating decision on a 
computer-generated Compensation and Pension Award form dated 
later that month, there is no code in the "disallowance" 
box, and there is no clear indication that the veteran was 
notified of that determination.  Consequently, in that 
absence of evidence that the veteran was notified of this 
denial, the Board will address the veteran's claim de novo.  

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

With respect to defective hearing, the law provides that 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The veteran contends that he has hearing loss disability 
related to his active service and has provided testimony 
consistent with these contentions.  However, he is advised 
that where the determinative issues involve questions of 
medical causation or medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Consequently, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Hence, I find that the veteran's 
unsubstantiated allegations alone are an insufficient basis 
on which to establish a well-grounded claim for service 
connection.  

The report of the January 1987 VA examination, shows that the 
veteran had thresholds of 60 at 2000 and 4000 hertz in the 
right ear and 60 and 65 at 2000 and 4000 hertz in the left 
ear.  Thus, the veteran satisfies the initial criterion for 
establishing a well-grounded claim.  However, I note that the 
veteran's claim must fail as there is no competent medical 
evidence of either hearing loss in service or in the initial 
post service year.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.037, 
3.309 (1999).  Moreover, the veteran has not submitted any 
competent evidence of a nexus between the current hearing 
loss disability and injury or disease noted during his active 
service.  Consequently, the veteran has not presented a well-
grounded claim for a hearing loss disability.  Thus, the 
provisions of 38 U.S.C.A. § 5107(a) do not require VA to 
assist the veteran in development of facts pertinent to his 
claim.  This fact notwithstanding, there is no indication 
that the record is incomplete.  For example, the veteran has 
not apprised VA of the existence of records that have not 
been associated with his claims folder.  

Additionally, under 38 U.S.C.A. § 5103(a), VA should advise 
the claimant of the evidence necessary to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
statement of the case.  Likewise, the Board's discussion 
above informs the veteran of the requirements for the 
completion of his application for the claims for service 
connection.  

In reaching this determination I recognize that this issue is 
being disposed of in a manner that differs from that used by 
the RO.  I have considered whether the veteran has been given 
adequate notice to respond, and if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this case, although the RO's approach involved 
the question of whether the claim had been reopened, I note 
that the overwhelming impediment in the veteran's case is the 
absence of a well-grounded claim.  

As noted above, a remand is not required in those situations 
where doing so would result in the imposition of unnecessary 
burdens on the Board without the possibility of any benefits 
flowing to the appellant.  Winters v. West,12 Vet. App. 203 
(1999).  The RO's determination that the claim is not 
reopened is "harmless error", as the veteran has failed to 
present evidence of a well-grounded claim.  Hence, I conclude 
that the veteran has not been prejudiced by the Board's 
decision to deny this claim as not well grounded.  The Board 
does not reach the merits of the veteran's entitlement to 
service connection for hearing loss disability.  

ORDER

New and material evidence has been receive to reopen the 
claim of entitlement to service connection for disability on 
the left side.  The appeal is denied.  

New and material evidence has been receive to reopen the 
claim for service connection for a psychiatric disorder.  The 
appeal is denied.  

New and material evidence has been receive to reopen the 
claim for service connection for a disability of the right 
side.  The appeal is denied.  

New and material evidence has been receive to reopen the 
claim for service connection for a left leg disability.  The 
appeal is denied.  

New and material evidence has been receive to reopen the 
claim for service connection for a right leg disability.  The 
appeal is denied.  

New and material evidence has been receive to reopen the 
claim for service connection for a bilateral hip disability.  
The appeal is denied.  

The veteran's claim for service connection for bilateral 
defective hearing is not well grounded.  The appeal is 
denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

